Name: Commission Regulation (EEC) No 2970/79 of 21 December 1979 derogating from Regulation (EEC) No 192/75 laying down detailed rules for the application of export refunds in respect of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/32 Official Journal of the European Communities 29 . 12. 79 COMMISSION REGULATION (EEC) No 2970/79 of 21 December 1979 derogating from Regulation (EEC) No 192/75 laying down detailed rules for the application of export refunds in respect of agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by Regulation (EEC) No 1 547/79 (2), and in particular Articles 16 (6) and 24 thereof, and the corresponding provisions of the other Regulations on the common organization of the market in agricultural products, Whereas Article 8 (4) of Commission Regulation (EEC) No 1 92/75 (20), as last amended by Regulation (EEC) No 1469/77 (21 ), lays down that no refund shall be granted in respect of products sold or distributed on board ship which are liable subsequently to be reintroduced into the Community free of levies ; Whereas the Council has laid down rules on the matter ; whereas, in consequence, Commission Regula ­ tion (EEC) No 2838/77 of 19 December 1977 dero ­ gating from Regulation (EEC) No 192/75 laying down detailed rules for the application of export refunds in respect of agricultural products (22) reintroduced refunds for the products in question until 31 December 1979 ; whereas this period was considered at the time sufficient for the purpose of acquiring appropriate experience from the application of that provision ; whereas it nevertheless appears that an extension of the period is necessary in order to enable the Commission to study the situation on the basis of the information provided by Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular the second subparagraph of Article 8 (2) and Article 8 (3) thereof, and the corresponding provi ­ sions of Regulations No 142/67/EEC (colza, rape and sunflower seeds) (4), No 171 /67/EEC (olive oil) (5 ), (EEC) No 766/68 (sugar) (*), (EEC) No 876/68 (milk and milk products) (7), (EEC) No 885/68 (beef and veal)(8), (EEC) No 2518/69 (fruit and vegetables) (9), (EEC) No 326/71 (raw tobacco) ("&gt;), (EEC) No 2743/75 (cereal-based compound feedingstuffs) (' '), (EEC) No 2744/75 (products processed from cereals and rice) ( 12 ), (EEC) No 2768/75 (pigmeat) ( 13), (EEC) No 2774/75 (eggs)( 14), (EEC) No 2779/75 (poultrymeat) ( 15), (EEC) No 110/76 (fishery products) ( 16), (EEC) No 1431 /76 (rice)( 17), (EEC) No 519/77 (products processed from fruit and vegetables) ( 18), (EEC) No 345/79 (wines) ( 19), HAS ADOPTED THIS REGULATION : Article 1 ( ¢) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 188 , 26 . 7 . 1979, p. 1 . (3 ) OJ No L 281 , 1 . 11 . 1975, p. 78 . Application of Article 8 (4) of Regulation (EEC) No 192/75 is hereby suspended until 30 April 1980 . (4) OJ No 125, 26 . 6 . 1967, p . 2461 /67 . (5 OJ No 130, 28 . 6 . 1967, p . 2600/67. (6) OJ No L 143, 25 . 6 . 1968 , p. 6 . ( 7) OJ No L 155, 3 . 7 . 1968 , p. 1 . ( 8 OJ No L 156, 4 . 7 . 1968 , p. 2. (9 ) OJ No L 318 , 18 . 12 . 1969, p . 17 . ( 10) OJ No L 39, 17. 2 . 1971 , p . 1 . &gt;  ) OJ No L 281 , 1 . 11 . 1975, p . 60 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. ( 12 ) OJ No L 281 , 1 . 11 . 1975, p . 65 . ( 13 ) OJ No L 282, 1 . 11 . 1975, p . 39 . ( 14 ) OJ No L 282, 1 . 11 . 1975, p . 68 . ( 15) OJ No L 282, 1 . 11 . 1975 , p . 90 . ( 16) OJ No L 20, 28 . 1 . 1976, p. 48 . ( 17) OJ No L 166, 25 . 6 . 1976, p . 36 . H OJ No L 73, 21 . 3 . 1977, p . 24. H OJ No L 54, 5 . 3 . 1979, p . 69 . (2 °) OJ No L 25, 31 . 1 . 1975, p . 1 . (21 ) OJ No L 162, 1 . 7 . 1977, p . 9 . (") OJ No L 327, 20 . 12 . 1977, p . 23 . 29 . 12. 79 Official Journal of the European Communities No L 336/33 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1979 . For the Commission Finn GUNDELACH Vice-President